Wood, J., (after stating the facts.) The agent of the compress company, who received the cotton from appellant at Helena, testified: “That the letters ‘O. K.,’ over his signature on the receipt, indicated that the three bales of cotton from H. W. Moody to Lee Pendergrass were received by the Citizen’s Compress Company in good order on the 5th day of December, 1906.” If the compress company was the agent of Pendergrass, the consignee, then-, when the cotton was delivered to it in “good order,” the duty of appellant was terminated, and it was no longer liable to appellee. If, on the other hand, the appellant has failed to show that the compress company was the agent of Pendergrass, then it has not discharged its duty under the contract, and is liable for the damages resultant. The only question then is, does the uncontroverted evidence show that the compress company was the agent of Pendergrass? The testimony of the agent of the compress company is that the company received the three bales of cotton shipped by Moody to Lee Pendergrass on December 5, 1906, in good order, and that the company handled other cotton ©hipped to Lee Pendergrass. Sometimes he had several hundred bales stored with the compress. So far as he knew, the Citizen’s Compress Company, of which he was agent, received “all cotton consigned to Lee Pendergrass.” There was another compress and cotton warehouse at Helena at the time. It was the custom for cotton consigned to commission merchants or cotton factors to be delivered to .the compress company. Appellee objected to the evidence as shown by the last sentence above. The appellant did not prove beyond controversy the existence of a custom “that would justify it in delivering the cotton to the compress company as .the agent of Pendergrass. Merchants’ Grocery Co. v. Ladoga Canning Co., 89 Ark. 591; Ward Furniture Mfg. Co. v. Isbell, 81 Ark. 549. The burden as to this was on appellant. The court properly submitted the question as to whether .the compress company was the agent of Pendergrass, and it was a jury question. There was no error in the rulings of the court. The verdiot is sustained by the evidence. The judgment is therefore correct, and is affirmed.